NUMBER 13-20-00537-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JOHNNY GONZALEZ,                                                             Appellant,

                                             v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 347th District Court
                          of Nueces County, Texas.


                                        ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

       Before the Court is appellant's pro se motion for access to the appellate record.

On September 15, 2021, appellant's counsel filed an Anders brief, and appellant has been

unable to examine the record in order to file a pro se brief.

       Accordingly, we GRANT appellant’s motion and it is hereby ORDERED that the

trial court ensure that appellant has the opportunity to fully examine the appellate record
on or before fifteen (15) days from the date this order issues. It is FURTHER ORDERED

the trial court notify this Court as to the date upon which the appellate record was made

available to appellant. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

       Furthermore, Appellant shall have thirty (30) days from the day the appellate

record is first made available to him to file his pro se brief with this Court. The State shall

have twenty days thereafter to file its response, if any.



                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
13th day of October, 2021.




                                              2